UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) of THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 1-11986 TANGER FACTORY OUTLET CENTERS, INC. (Exact name of Registrant as specified in its Charter) NORTH CAROLINA 56-1815473 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 3200 Northline Avenue, Suite 360, Greensboro, North Carolina 27408 (Address of principal executive offices) (Zip code) (336) 292-3010 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ý Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No ý 31,664,401 shares of Common Stock, $.01 par value, outstanding as of October 31, 1 TANGER FACTORY OUTLET CENTERS, INC. Index Page Number Part I. Financial Information Item 1.Financial Statements (Unaudited) Consolidated Balance Sheets - as of September 30, 2008 and December 31, 2007 3 Consolidated Statements of Operations - for the three and nine months ended September 30, 2008 and 4 Consolidated Statements of Cash Flows - for the nine months ended September 30, 2008 and 2007 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 30 Item 4. Controls and Procedures 31 Part II. Other Information Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 6.Exhibits 32 Signatures 32 2 PART I. – FINANCIAL INFORMATION Item 1 – Financial Statements TANGER FACTORY OUTLET CENTERS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) (Unaudited) September 30, December31, 2008 2007 ASSETS: Rental property Land $ 135,688 $ 130,075 Buildings, improvements and fixtures 1,233,680 1,104,459 Construction in progress 16,377 52,603 1,385,745 1,287,137 Accumulated depreciation (345,577 ) (312,638 ) Rental property, net 1,040,168 974,499 Cash and cash equivalents 3,753 2,412 Investments in unconsolidated joint ventures 12,145 10,695 Deferred charges, net 39,854 44,804 Other assets 28,811 27,870 Total assets $ 1,124,731 $ 1,060,280 LIABILITIES, MINORITY INTEREST AND SHAREHOLDERS’ EQUITY Liabilities Debt Senior, unsecured notes (net of discount of $701 and $759, respectively) $ 398,799 $ 498,741 Unsecured term loan 235,000 Mortgages payable (including a debt premium of $0 and $1,046, respectively) 173,724 Unsecured lines of credit 149,500 33,880 783,299 706,345 Construction trade payables 22,840 23,813 Accounts payable and accrued expenses 46,573 47,185 Total liabilities 852,712 777,343 Commitments Minority interest in operating partnership 31,678 33,733 Shareholders’ equity Preferred shares, 7.5% Class C, liquidation preference $25 per share, 8,000,000 shares authorized, 3,000,000 shares issued and outstanding at September 30, 2008 and December 31, 2007 75,000 75,000 Common shares, $.01 par value, 150,000,000 shares authorized, 31,664,401 and 31,329,241 shares issued and outstanding at September 30, 2008 and December 31, 2007, respectively 317 313 Paid in capital 357,698 351,817 Distributions in excess of net income (192,601 ) (171,625 ) Accumulated other comprehensive loss (73 ) (6,301 ) Total shareholders’ equity 240,341 249,204 Total liabilities, minority interest and shareholders’ equity $ 1,124,731 $ 1,060,280 The accompanying notes are an integral part of these consolidated financial statements. 3 TANGER FACTORY OUTLET CENTERS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three months ended Nine months ended September30, September30, 2008 2007 2008 2007 Revenues Base rentals $ 40,519 $ 37,207 $ 116,374 $ 108,614 Percentage rentals 1,811 2,305 4,109 5,434 Expense reimbursements 18,277 16,719 51,447 47,496 Other income 2,166 2,155 5,124 5,243 Total revenues 62,773 58,386 177,054 166,787 Expenses Property operating 20,678 19,158 57,422 53,893 General and administrative 6,217 4,916 17,165 14,096 Depreciation and amortization 15,320 14,941 45,593 48,870 Total expenses 42,215 39,015 120,180 116,859 Operating income 20,558 19,371 56,874 49,928 Interest expense 9,147 10,087 28,191 30,215 Loss on settlement of US treasury rate locks 8,910 Income before equity in earnings of unconsolidated joint ventures, minority interest and discontinued operations 11,411 9,284 19,773 19,713 Equity in earnings of unconsolidated joint ventures 596 461 1,548 1,030 Minority interest in operating partnership (1,729 ) (1,370 ) (2,794 ) (2,716 ) Income from continuing operations 10,278 8,375 18,527 18,027 Discontinued operations, net of minority interest 22 76 Net income 10,278 8,397 18,527 18,103 Preferred share dividends (1,406 ) (1,406 ) (4,219 ) (4,219 ) Net income available to common shareholders $ 8,872 $ 6,991 $ 14,308 $ 13,884 Basic earnings per common share Income from continuing operations $ .29 $ .23 $ .46 $ .45 Net income $ .29 $ .23 $ .46 $ .45 Diluted earnings per common share Income from continuing operations $ .28 $ .22 $ .45 $ .44 Net income $ .28 $ .22 $ .45 $ .44 Dividends paid per common share $ .38 $ .36 $ 1.12 $ 1.06 The accompanying notes are an integral part of these consolidated financial statements. 4 TANGER FACTORY OUTLET CENTERS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 30, 2008 2007 OPERATING ACTIVITIES Net income $ 18,527 $ 18,103 Adjustments to reconcile net income to net cash provided by operating activities: Loss on settlement of US treasury rate locks 8,910 Depreciation and amortization (including discontinued operations) 45,620 49,015 Amortization of deferred financing costs 1,212 1,308 Equity in earnings of unconsolidated joint ventures (1,548 ) (1,030 ) Operating partnership minority interest (including discontinued operations) 2,794 2,731 Compensation expense related to restricted shares and options granted 4,024 2,956 Amortization of debt premiums and discount, net (1,194 ) (1,927 ) Distributions received from unconsolidated joint ventures 2,655 2,135 Net accretion of market rent rate adjustment (228 ) (877 ) Straight-line base rent adjustment (2,697 ) (2,306 ) Increase (decrease) due to changes in: Other assets (265 ) (3,850 ) Accounts payable and accrued expenses (5,741 ) 2,686 Net cash provided by operating activities 72,069 68,944 INVESTING ACTIVITIES Additions to rental property (102,587 ) (58,432 ) Additions to investments in unconsolidated joint ventures (1,577 ) Return of equity from unconsolidated joint ventures 1,281 Additions to deferred lease costs (3,295 ) (2,254 ) Net cash used in investing activities (107,459 ) (59,405 ) FINANCING ACTIVITIES Cash dividends paid (39,503 ) (37,299 ) Distributions to operating partnership minority interest (6,791 ) (6,432 ) Proceeds from debt issuances 687,170 92,400 Repayments of debt (609,228 ) (71,912 ) Proceeds from tax incremental financing 4,646 5,813 Additions to deferred financing costs (2,151 ) Proceeds from exercise of options 2,588 1,872 Net cash provided by (used in) financing activities 36,731 (15,558 ) Net increase (decrease) in cash and cash equivalents 1,341 (6,019 ) Cash and cash equivalents, beginning of period 2,412 8,453 Cash and cash equivalents, end of period $ 3,753 $ 2,434 The accompanying notes are an integral part of these consolidated financial statements. 5 TANGER FACTORY OUTLET CENTERS INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. Business Tanger Factory Outlet Centers, Inc. and subsidiaries is one of the largest owners and operators of factory outlet centers in the United States.We are a fully-integrated, self-administered and self-managed real estate investment trust, or REIT, that focuses exclusively on developing, acquiring, owning, operating and managing factory outlet shopping centers.As of September 30, 2008, we owned and operated 30 outlet centers with a total gross leasable area of approximately 8.8 million square feet.These factory outlet centers were 97% occupied. We also operated two outlet centers in which we owned a 50% interest with a gross leasable area of approximately 667,000 square feet. Our factory outlet centers and other assets are held by, and all of our operations are conducted by, Tanger Properties Limited Partnership and subsidiaries.Accordingly, the descriptions of our business, employees and properties are also descriptions of the business, employees and properties of the Operating Partnership.Unless the context indicates otherwise, the term “Company” refers to Tanger Factory Outlet Centers, Inc. and subsidiaries and the term “Operating Partnership” refers to Tanger Properties
